DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 3-22 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 3
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 3 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 3 recites: A method for remotely determining compliance with a protocol, said method comprising: transmitting to a user data comprising instructions for one or more tasks to be completed; receiving input from the user corresponding to the transmitted instructions; executing an artificial intelligence model to process the input; determining whether the input satisfactorily follows said protocol, such determination based on the executed artificial intelligence model, and transmitting a notification of the determination to the user device, and storing the input and the notification; and training the artificial intelligence model with the stored input. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “transmitting a notification to a user” is a social activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 3 includes additional elements: a server; a user device; an artificial intelligence model; and a memory of the server.
The server is merely used to execute the artificial intelligence model and to transmit one or more notifications (Paragraph 0084). The user device is merely used to receive instructions/tasks to be completed (Paragraph 0084). The artificial intelligence model is merely used to process a set of images to determine whether the one or more tasks are successfully completed (Paragraph 0089). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “server,” “user device,” “artificial intelligence model,” and memory” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the user device is considered “field of use” (MPEP 2106.05h) as it’s are just used to receive notifications and does not improve the device. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining whether the input follows a protocol. The specification shows that the server is merely used to execute the artificial intelligence model and to transmit one or more notifications (Paragraph 0084). The user device is merely used to receive instructions/tasks to be completed (Paragraph 0084). The artificial intelligence model is merely used to process a set of images to determine whether the one or more tasks are successfully completed (Paragraph 0089). Further, the user device is considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A system for remotely determining compliance with protocols, said system comprising to: transmit to a user data comprising instructions for a task to be completed; receive input from the user corresponding to the transmitted instructions; execute an artificial intelligence model to process the input; determine whether the input satisfactorily follows said protocol, such determination based on the executed artificial intelligence model; transmit a notification of the determination; store the input and the notification; and train the artificial intelligence model with the stored input. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “transmitting a notification to a user” is a social activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: a server; a user device; an artificial intelligence model; and a memory of the server.
The server is merely used to execute the artificial intelligence model and to transmit one or more notifications (Paragraph 0084). The user device is merely used to receive instructions/tasks to be completed (Paragraph 0084). The artificial intelligence model is merely used to process a set of images to determine whether the one or more tasks are successfully completed (Paragraph 0089). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “server,” “user device,” “artificial intelligence model,” and memory” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the user device is considered “field of use” (MPEP 2106.05h) as it’s are just used to receive notifications and does not improve the device. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of determining whether the input follows a protocol. The specification shows that the server is merely used to execute the artificial intelligence model and to transmit one or more notifications (Paragraph 0084). The user device is merely used to receive instructions/tasks to be completed (Paragraph 0084). The artificial intelligence model is merely used to process a set of images to determine whether the one or more tasks are successfully completed (Paragraph 0089). Further, the user device is considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 4, 6, and 20 are not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of the abstract idea mentioned above - such as: wherein the one or more tasks is a cleaning task for an object and the input is an image of the object; wherein the one or more tasks is designed to be completed in a designated physical location. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 5 is not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims - such as: wherein the server is used to receive an operational checklist configured by a third party. The server is still considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s are just used to receive an operational checklist and does not improve the technology.  At Step 2B, those elements are considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 7-8 are directed to additional elements such as: a smart display device; and a community device. The smart display device is merely used to display a notification (Paragraph 0084). The community device is merely used to display a notification to the customer (Paragraph 0097). These devices are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as they are just used to receive notifications and does not improve the technology.  At Step 2B, those elements are considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 13, and 17-18 are not directed to any additional claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims - such as: wherein the artificial intelligence model scores a level of completion of the one or more tasks; and wherein the reward is determined based on the score. Merely stating that the step is performed by a computer component (artificial intelligence model) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 14-16 are directed to additional elements such as: a first peripheral device; and a second peripheral device. The peripheral devices are merely used to transmit information associated with the tasks (Paragraph 0084). These devices are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as they are just used to transmit inforamtion and does not improve the technology.  At Step 2B, those elements are considered a conventional computer function of “receiving or transmitting data over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-12 and 21-22 are not rejected under 35 U.S.C. 101 because the claims do not recite an abstract idea or any other judicial exception. 
Claims 9-12 and 21-22 are eligible. The steps of “training an artificial intelligence with a sample set of images including the object in a cleaned and in an uncleaned state” and “wherein the artificial intelligence model extracts features associated with the identified items in each of the result images and matches the extracted features with one or more predefined features associated with the identified items in each of the sample set of images and determines that the one or more tasks are satisfactorily completed based on the matching” do not recite an abstract idea or any other judicial exception. Therefore, the claims are eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0027485 A1), in view of Kelly (US 2021/0350689 A1).
Regarding claim 3 (New), Zhang discloses a computer implemented method for remotely determining compliance with a protocol (Abstract, Methods, systems, and apparatus, including computer programs encoded on computer-storage media, for status monitoring using machine vision and machine learning. In some implementations, image data representing a monitored area is obtained. Input data based on the image data is provided to one or more machine learning models trained to detect different properties of the monitored area. Output of the one or more machine learning models is received. The output of the one or more machine learning models is evaluated to detect a condition present in the monitored area. Output is provided indicating the detected condition present in the monitored area; see provisional application # 62/878,176, Paragraph 0005), said method comprising: 
transmitting, via a server, to a user device data comprising instructions for one or more tasks to be completed (Figure 1A, computer system; Paragraph 0103, The client device 140b has an entry added to a task list, indicating that Table 2 should be cleaned; Paragraph 0104, One of the functions of the module 126 is to generate and assign tasks to address detected conditions. For example, the module 126 determines based on the filtered results from the neural network models 124 that litter is present in a particular portion of the image 111 classified as being a table. The module 126 can use the location information (e.g., bounding region) in the image data to identify a name of the table, e.g., Table 2, and determine that this status classification justifies creating a task to perform corrective action. In response, the module 126 generates a new task “Clean Table 2” and assigns it to be completed. The task can be assigned in various ways. For example, the task may appear in a manager's interface, and the manager can chose to carry out the task or delegate the task to another worker. As another example, the computer system 120 can store information indicating workers and their responsibilities in the restaurant, can determine which worker has responsibility for the area (e.g., Table 2) and/or the task type or condition (e.g., cleaning or dealing with litter), and can then select an appropriate worker to assign the task to. In this case, the assigned worker can be notified, for example, with a message sent to an electronic address, device, logged-in application, or other functionality associated with the selected worker. Information about the assigned task can also be added to a checklist or task list that is provided to a manager or other workers; see provisional application # 62/878,176, Paragraphs 0069-0070); 
receiving, via the server, input from the [camera] corresponding to the transmitted instructions (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraph 0071); 
executing, via the server, an artificial intelligence model to process the input (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraph 0071); 
determining, via the server, whether the input satisfactorily follows said protocol, such determination based on the executed artificial intelligence model (Figure 1A, computer system; Paragraph 0081, The models 123 can include convolutional neural network models. The models 123 may be trained to perform multiple tasks, such as to detect a spatial location that an object occurs in image data, to recognize the type of object present, and to determine a status of the object. For example, a model 123 for monitoring the dining area may be trained to detect chairs and tables, to indicate the locations that the detected objects occur in an image, and to indicate the status of the objects (e.g., whether a table is occupied or unoccupied, whether the table has litter present or not, whether the table is clean or dirty, etc.); Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; Paragraph 0116, FIG.1B shows an example of generating a task based on a detected condition. The example shows prediction data 190 representing output determined by the machine learning models 123. Among the detected objects is a table determined to have a status of “litter present”; Examiner interprets the cleanliness of the table as the protocol; see provisional application # 62/878,176, Paragraphs 0055, 0071, and 0081), and transmitting, via the server, a notification of the determination to the user device (Figure 1A, computer system; Paragraph 0102, Notifications to indicate the detected conditions; Paragraph 0107, The operations discussed for stages (A) to (F) can be repeated on an ongoing basis to continually monitor the restaurant. For example, the steps may repeated at a regular interval, such as every second, every five seconds, every 30 seconds, every minute, every 5 minutes, etc., or at another interval appropriate for the location. This can allow real-time monitoring of the restaurant, with conditions being detected and reported very quickly after they occur and while the conditions are still present; see provisional application # 62/878,176, Paragraph 0072), and storing the input and the notification in a memory of the server (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not. When tasks are not performed within a threshold amount of time, the module 128 can cause reminders or notifications to be provided, can increase a priority level of pending tasks, and otherwise increase visibility of the task to workers. The module 128 can store, in the task data store 129, records of times that tasks were determined to have been completed. This data, stored overtime, can be used to provide a variety of analytics data for the restaurant; see provisional application # 62/878,176, Paragraph 0071); 
and training the artificial intelligence model with the stored input (Paragraph 0108, The computer system 120 can periodically provide data 160 to the computer system 130 which can be used to further train the neural network models 123 as well as models used for other locations. The data 160 can include image data 114a, 114b and associated metadata, outputs of the neural network models, and actions taken by users. In some implementations, actions that users take after seeing output indicating detected objects and conditions can provide positive or negative feedback about predictions of the models 123. Some feedback may be explicit, such as indicating that a status or an object classification is correct or incorrect. Other feedback can be implicit. For example, if the models 123 classify a display case as having low stock, but a user dismisses the task to refill the display case, this may be at least a weak signal that the “low stock” status classification may be incorrect. On the other hand, detecting that stock was subsequently replenished after the classification may be a signal that the earlier classification was correct and prompted actions to change the status; see provisional application # 62/878,176, Paragraph 0073).
Zhang discloses all the limitations above and receiving images from a camera. Although Zhang discloses a user device for receiving information about pending tasks, Zhang does not specifically disclose wherein the user device is used for capturing and sending images.
However, Kelly discloses receiving, via the server, input from the user device corresponding to the transmitted instructions (Paragraph 0067, The time stamp can be the chronological time that the image is uploaded by the cleaning attendant using a mobile device. The validation image can be the image captured by the camera on the mobile app used by the cleaning attendant; see provisional application # 63/020,504, Figure 2 and related text in Page 12).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the inputs for determining compliance are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining compliance are received from a user device camera of the invention of Kelly because doing so would allow the method to upload images by the cleaning attendant using a mobile device (see Kelly, Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 20 (New), which are dependent of claims 3 and 19, the combination of Zhang and Kelly discloses all the limitations in claims 3 and 19. Zhang further discloses wherein the one or more tasks is a cleaning task for an object (Paragraph 0103, The client device 140b has an entry added to a task list, indicating that Table 2 should be cleaned; Paragraph 0104, One of the functions of the module 126 is to generate and assign tasks to address detected conditions. For example, the module 126 determines based on the filtered results from the neural network models 124 that litter is present in a particular portion of the image 111 classified as being a table. The module 126 can use the location information (e.g., bounding region) in the image data to identify a name of the table, e.g., Table 2, and determine that this status classification justifies creating a task to perform corrective action. In response, the module 126 generates a new task “Clean Table 2” and assigns it to be completed. The task can be assigned in various ways. For example, the task may appear in a manager's interface, and the manager can chose to carry out the task or delegate the task to another worker. As another example, the computer system 120 can store information indicating workers and their responsibilities in the restaurant, can determine which worker has responsibility for the area (e.g., Table 2) and/or the task type or condition (e.g., cleaning or dealing with litter), and can then select an appropriate worker to assign the task to. In this case, the assigned worker can be notified, for example, with a message sent to an electronic address, device, logged-in application, or other functionality associated with the selected worker. Information about the assigned task can also be added to a checklist or task list that is provided to a manager or other workers; see provisional application # 62/878,176, Paragraphs 0069-0070) and the input is an image of the object (Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraph 0071).
Regarding claim 5 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Zhang further comprising receiving, at the server, an operational checklist configured by ... to be presented by the server on the user device, wherein the operational checklist comprises the one or more tasks to be completed (Paragraph 0104, For example, the task may appear in a manager's interface, and the manager can chose to carry out the task or delegate the task to another worker. Information about the assigned task can also be added to a checklist or task list that is provided to a manager or other workers; see provisional application # 62/878,176, Paragraph 0070).
	Although Zhang discloses generating a checklist with one or more tasks to be completed, Zhang does not specifically disclose wherein the checklist is configured by a third party.
	However, Kelly discloses receiving, at the server (Figure 9, Cloud based cleaning service), an operational checklist configured by a third party to be presented by the server on the user device, wherein the operational checklist comprises the one or more tasks to be completed (Paragraph 0100, Machine vision Al cameras, motion sensors, thermal sensors, proximity sensors, fluid sensors, microphones that monitor fluid flow can be used to determine if the cleaning guidelines are implemented by the employee and optionally the customers of the location. Indication lights/displays/sounds are given to alert the person when he/she has done enough washing and can leave. This invention describes a Clean Sensor/Indicator system that will give the person the feedback that they need. In some use cases a biometric system can identify the user prior to, during or after washing. Then the washing procedure is linked in the database to this individual on a personal basis. Analytics for employees and management will be created to ensure compliance rules. Other means of identifying the employee or customer can include cell phone tracking, employee ID card tracking, or another device carried by employee. Machine vision/deep learning or other sensors can sense the actual hands rubbing together, determine if soap was used, determine wash time, determine quality of cleaning the hands (were all surfaces cleaned properly). Paragraph 0181, Operator view can include list of surfaces requiring cleaning; Paragraph 0183, Organizations like hosptialinfection.org have created guidelines to help hospitals be safe from viral or bacteriological spread. National institute of Health NIH.GOV has guidelines for other businesses. Such guidelines can be used to generate business rules within the algorithm to determine when signals and alerts should be generated; see provisional application # 63/020,504, Pages 24, 33, and 35).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the compliance is determined based on rules of the invention of Zhang to further incorporate wherein the rules are provided from a third party (e.g. government guidelines) of the invention of Kelly because doing so would allow the method to determine if the cleaning guidelines are implemented by the employee based on guidelines created by other organizations (see Kelly, Paragraphs 0100 & 0183). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Zhang further discloses wherein the one or more tasks is designed to be completed in a designated physical location (Paragraph 0104, One of the functions of the module 126 is to generate and assign tasks to address detected conditions. For example, the module 126 determines based on the filtered results from the neural network models 124 that litter is present in a particular portion of the image 111 classified as being a table. The module 126 can use the location information (e.g., bounding region) in the image data to identify a name of the table, e.g., Table 2, and determine that this status classification justifies creating a task to perform corrective action. In response, the module 126 generates a new task “Clean Table 2” and assigns it to be completed; see provisional application # 62/878,176, Paragraph 0070).
Regarding claim 7 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Although Zhang discloses tracking completion of tasks (Paragraph 0009, when a dirty table is cleaned; see provisional application # 62/878,176, Paragraph 0003) and transmitting and displaying detected conditions to a smart display device (Paragraph 0102; see provisional application # 62/878,176, Paragraph 0068), Zhang et al. does not specifically disclose wherein the smart display device is configured to publicly display the notification.
	However, Kelly further discloses a smart display device positioned within or adjacent to a designated physical location, wherein the notification is transmitted from the server to the smart display device; and the smart display device is configured to publicly display the notification (Paragraph 0048, An embodiment by way of a non-limiting example, provides a mechanical based timer that can be activated by an employee after cleaning and then the sensor/indicator timer would then display a GREEN clean indicator to consumers. Then after the timer expires revert to a RED indicator to denote the surface needs to be cleaned; Paragraph 0050, The AI clean camera-based system can then change the optional indicator light on or adjacent to the surface to GREEN to denote that the surface is ready for the next customer to use; see provisional application # 63/020,504, Page 4).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the detected compliance/non-compliance conditions are transmitted to a smart display device of the invention of Zhang to further incorporate wherein the detected compliance/non-compliance conditions are transmitted to a smart display device configured to publicly display the notification of the invention of Kelly because doing so would allow the method to display a green indicator when the surface is clean and a red indicator when the surface is dirty (see Kelly, Paragraph 0048). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Although Zhang discloses tracking completion of tasks (Paragraph 0009, when a dirty table is cleaned; see provisional application # 62/878,176, Paragraph 0003) and transmitting and displaying detected conditions to a smart display device (Paragraph 0102; see provisional application # 62/878,176, Paragraph 0068), Zhang et al. does not specifically disclose wherein the smart display device is a community device.
However, Kelly further comprising: a community device, wherein the notification is transmitted from the server to the community device, and the community device is configured to display the notification (Paragraph 0207, In the preferred embodiment, the cameras perform local edge processing of the video to decide if a cleaning type event or needs cleaning events occurs. These events can trigger indicators to change CLEAN/NOT CLEAN state and messages to employees and consumers that the surface needs to be cleaned; see provisional application # 63/020,504, Page 42).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the detected compliance/non-compliance conditions are transmitted to a smart display device of the invention of Zhang to further incorporate wherein the smart display device is a community device of the invention of Kelly because doing so would allow the method to trigger messages to employees and consumers of CLEAN/NOT CLEAN state (see Kelly, Paragraph 0207). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 21 (New), which are dependent of claims 4 and 20, the combination of Zhang and Kelly discloses all the limitations in claims 4 and 20. Zhang further discloses wherein the artificial intelligence model is trained with a sample set of images including the object in a cleaned and in an uncleaned state (Paragraph 0108, The computer system 120 can periodically provide data 160 to the computer system 130 which can be used to further train the neural network models 123 as well as models used for other locations. The data 160 can include image data 114a, 114b and associated metadata, outputs of the neural network models, and actions taken by users. In some implementations, actions that users take after seeing output indicating detected objects and conditions can provide positive or negative feedback about predictions of the models 123. Some feedback may be explicit, such as indicating that a status or an object classification is correct or incorrect; Paragraph 0122, FIG. 2 is a diagram showing an example of an image 200 having an overlay of annotations indicating results of machine learning analysis. The image 200 shows a dining area, with results of a neural network model that has been trained to detect tables, indicate the locations of the tables in image data, and classify the tables as clean, dirty, or occupied. Each of the identified tables has a bounding box showing the region of the image 200 that the neural network model predicted to correspond to the table. The bounding boxes can have different colors or other formatting to distinguish between different identified classifications. Each table is also labeled with a text annotation with the object type, “table,” and status classification, “clean,” “dirty,” or “occupied.” The output of the neural network also indicates a confidence score indicating a likelihood that the model assigns for the prediction being correct; see provisional application # 62/878,176, Paragraphs 0073 & 0083).
Regarding claim 10 (New), which is dependent of claim 9, the combination of Zhang and Kelly discloses all the limitations in claim 9. Zhang further discloses wherein the artificial intelligence model executes image-feature algorithms to identify items within the result image received from the [camera] (Paragraph 0090, The models 123 may further extend typical region proposal and object detection networks by incorporating the prediction of object status into the overall model 123. For example, rather than simply detecting the presence of a chair in an image and providing a bounding box for the location of the chair, the models 123 may additionally classify the chair according to an occupied status (e.g., whether the chair is currently occupied or unoccupied), a cleanliness status (e.g., whether the chair is clean and free of litter or not), an appropriate positioning status (e.g., whether the chair is appropriately placed and oriented or not), and/or according to other status parameters. This determination of status can be made for any and/or all of the types of objects that the models 123 are trained to detect; Paragraph 0116, FIG. 1B shows an example of generating a task based on a detected condition. The example shows prediction data 190 representing output determined by the machine learning models 123. Among the detected objects is a table determined to have a status of “litter present.” The computer system 120 uses a set of predetermined criteria to determine that this represents a condition that warrants action by the computer system 120. For example, the computer system 120 can use mapping data 191 that specifies conditions (e.g., detected objects and status classifications, alone or in combination) and corresponding actions for the computer system 120 to perform; see provisional application # 62/878,176, Paragraphs 0064 & 0080).
Zhang discloses all the limitations above and receiving images from a camera. Although Zhang discloses a user device for receiving information about pending tasks, Zhang does not specifically disclose wherein the user device is used for capturing and sending images.
However, Kelly discloses ... image received from the user device (Paragraph 0067, The time stamp can be the chronological time that the image is uploaded by the cleaning attendant using a mobile device. The validation image can be the image captured by the camera on the mobile app used by the cleaning attendant; see provisional application # 63/020,504, Figure 2 and related text in Page 12).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the inputs for determining compliance are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining compliance are received from a user device camera of the invention of Kelly because doing so would allow the method to upload images by the cleaning attendant using a mobile device (see Kelly, Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11 (New), which is dependent of claim 10, the combination of Zhang and Kelly discloses all the limitations in claim 10. Zhang further discloses wherein the artificial intelligence model determines a position, size, and orientation of each identified item and wherein the server stores the position, size, and orientation of each identified item (Paragraph 0089, Other types of machine learning models can be used as the models 123, in addition to or instead of neural networks, for example, decision trees, maximum entropy classifiers, support vector machines, regression models, clustering models, and so on; Paragraph 0090, The models 123 may further extend typical region proposal and object detection networks by incorporating the prediction of object status into the overall model 123. For example, rather than simply detecting the presence of a chair in an image and providing a bounding box for the location of the chair, the models 123 may additionally classify the chair according to an occupied status (e.g., whether the chair is currently occupied or unoccupied), a cleanliness status (e.g., whether the chair is clean and free of litter or not), an appropriate positioning status (e.g., whether the chair is appropriately placed and oriented or not), and/or according to other status parameters. This determination of status can be made for any and/or all of the types of objects that the models 123 are trained to detect; Paragraph 0098, As a result of the post-processing, the computer system 120 obtains a filtered list of detected objects, with their locations in the image data and their status classifications. In some implementations, the filtered list of detected objects can be provided as a JSON object with object and class keys. The JSON object can include an array of objects detected, and for each detected object, location data (e.g., a bounding region such as coordinates of two corners along a diagonal of a bounding box), a center location, a size or shape, etc.), status classification data, and one or more confidence scores; see provisional application # 62/878,176, Paragraphs 0063-0064 & 0066).
Regarding claim 12 (New), which is dependent of claim 11, the combination of Zhang and Kelly discloses all the limitations in claim 11. Zhang further discloses wherein the artificial intelligence model extracts features associated with the identified items in each of the result images and matches the extracted features with one or more predefined features associated with the identified items in each of the sample set of images and determines that the one or more tasks are satisfactorily completed based on the matching (Paragraph 0022, In some implementations, the method includes, after providing the data indicating the task to be performed: obtaining second image data from the camera representing a second image of the monitored area; processing the second image data using the one or more machine learning models to detect conditions present in the monitored area, and based on processing the second image data: determining that the task has been completed based on determining that detected condition is not detected based on the second image data; or determining that the task has not been completed based on determining that the detected condition is detected based on the second image data; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; Paragraph 0122, FIG. 2 is a diagram showing an example of an image 200 having an overlay of annotations indicating results of machine learning analysis. The image 200 shows a dining area, with results of a neural network model that has been trained to detect tables, indicate the locations of the tables in image data, and classify the tables as clean, dirty, or occupied. Each of the identified tables has a bounding box showing the region of the image 200 that the neural network model predicted to correspond to the table; see provisional application # 62/878,176, Paragraphs 0013, 0071, & 0083).
Regarding claim 13 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Zhang further discloses wherein the artificial intelligence model scores a level of completion of the one or more tasks (Paragraph 0022, In some implementations, the method includes, after providing the data indicating the task to be performed: obtaining second image data from the camera representing a second image of the monitored area; processing the second image data using the one or more machine learning models to detect conditions present in the monitored area, and based on processing the second image data: determining that the task has been completed based on determining that detected condition is not detected based on the second image data; or determining that the task has not been completed based on determining that the detected condition is detected based on the second image data; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraphs 0013 & 0071).
Regarding claim 14 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Although Zhang discloses the artificial intelligence model to process the input to determine whether the one or more tasks are satisfactorily completed (Paragraphs 0022 & 0106), Zhang does not specifically disclose using the first peripheral information to determine whether the one or more tasks are satisfactorily completed.
However, Kelly comprising: receiving, via the server, first peripheral information from a first peripheral device; and executing, via the server, the artificial intelligence model to process the input and the first peripheral information to determine whether the one or more tasks are satisfactorily completed (Paragraph 0080, There can be networked and non-networked versions of the clean surface sensor/indicator button. If the device is networked the timer/processor programming can be fully changed on demand from the server based upon rules or new firmware sent to the clean sensor/indicator button. A microphone/audio sensor can be an option to detect when a person is present or not at a particular location. This can be a person or a cleaning attendant. This audio can use simple threshold levels of sound or sophisticated machine learning to make the determination if the indicator lights should change and the timer triggered or reset. Alternately, NLP (Natural Language Processing) can be utilized, wherein keywords said by cleaning attendant to denote they have cleaned the surface can be sensed. This NLP system can also detect presence/absence of activity of customers at the location indicating when the surface should be cleaned; see provisional application # 63/020,504, Page 16).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining completion of tasks using artificial intelligence, wherein the inputs for determining completion of tasks are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining completion of tasks are received from a peripheral device of the invention of Kelly because doing so would allow the method to use a microphone to receive information and analyze the information using machine learning (see Kelly, Paragraph 0080). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (New), which is dependent of claim 14, the combination of Zhang and Kelly discloses all the limitations in claim 14. Although Zhang discloses the artificial intelligence model to process the input to determine whether the one or more tasks are satisfactorily completed (Paragraphs 0022 & 0106), Zhang does not specifically disclose using peripheral information from multiple devices to determine whether the one or more tasks are satisfactorily completed.
However, Kelly further comprising: receiving second peripheral information from a second peripheral device; and executing the artificial intelligence model to process the input, the first peripheral information, and the second peripheral information to determine whether the one or more tasks are satisfactorily completed (Paragraph 0182, FIG. 18 shows a depiction of multiple humans being seen by a camera and the skeleton tracking machine vision watching their head, torso, limbs and joints using a trained CNN neural network implementing human pose estimation. The machine vision is also detecting identifiers associated with cleaning personnel like cleaning gloves, wristbands, ID, ID lanyards, mops, brooms, tags, other cleaning instruments, cleaning bottles and cleaning rags and any other identifier that is used by cleaning personnel. Also, face detection techniques like MTCNN and AWS ReKognition or other biometrics can be used to identify cleaning personal. This technology can be used to identify which person is a cleaning person and which people are customers or non-cleaning personnel. Since each arm can be tracked real time, the cleaning personnel's work can be tracked on each surface in the cameras view. Thus, if an identified cleaning personnel wipes 75% of a surface with and ID #87Z342 then this can be logged in the central server and appropriate reports are created. This 75% cleaning threshold may not be enough of the surface cleaned to flag the surface as CLEAN in the system. These cleaning thresholds can be specific to each business and surface ID type for that location. A non-limiting example is that floors may need 65% coverage to determine that they are clean. Surfaces may be broken up into critical areas of cleaning and need a higher clean threshold than non-critical parts of that surface. These critical portions of a surface may more likely be in contact with humans than other portions for example, so those portions are not as critical. Cleaning crews may be given an electronic message or indicator may show that the surface meets the cleaning standard required and the crew can move to the next surface. The technology feedback system can help to enforce a quality cleaning process. The image on the right of FIG. 18 shows three different surfaces with various states of clean. One surface has not been cleaning, one surface has partial cleaning, and one surface is marked as clean. The cleaning employee's gloved hand is tracked as they did there wiping across the surface. Displays like this can be shown to the employee and managers to show the completeness of work for each employee for each cleaning. Video playback logs can be also shown for employee training and compliance purposes. Alternatively, the employees dwell time at each surface can be logged by the machine vision time. This can be an indicator of job performance as well. Tracking how long each employee is in the cleaning zone, how much of the surface they clean can be important to building a high quality of service for an organization; Paragraphs 0148-158, Detecting cleaning person/cleaning material/cleaning supplies. NFC pairing—NFC tag can be affixed to surface to be regularly cleaned and monitored. A reader carried the employee can be used to read the NFC tag. The reader can be embodied as: a phone, a wristband, a separate unit on the person. The NFC tag can alternately also be affixed to the cleaning personnel and the clean sensor/indicator device can read this NFC tag associated with this cleaning person. The SAFE & READY sensor/indicator can upload this transaction to a centralized cleaning service. This gives an audit capability of which employee cleaned which surface. Microphone affixed on or near the surface to be cleaned can be used to detect audio of a person cleaning the surface. For instance, a stethoscope type sensor or vibration sensor connected to surface can be used to detect vibrations of the surface. Photosensors can be used to detect a glove or a rag passing over the sensor attached to a surface. In one embodiment, the surface is not determined to be clean unless all sensors are passed over with cleaning instrument within a predetermined time period. A Hall effect sensor can be attached to the surface, wherein a magnet is mounted in a glove, a wristband, a rag or a cleaning bottle. This magnet can be detected by sensor/indicator on surface and log the cleaning event. A BLE (Bluetooth low energy) tag can be affixed to a surface being read by cleaning attendant mobile/wireless device. Same or similar methods described above for NFC can be used. Alternatively, a BLE beacon can be placed on the cleaning attendant and is read by a clean sensor/indicator IOT device. BLE/NFC/Sensor fusion/WIFI can be used to detect location/positioning of an employee. An internal measurement unit (IMU) can be used to track glove, rag, cleaning person, cleaning supplies or cleaning cart around whole venue. Area vision can be used to localize the tracked objects, and then the IMU can be used for dead reckoning within localized area. Area vision can involve the use of LIDAR, RADAR, or other ways of positioning the employee. IR, Radar, or other motion sensing can be used to detect whether the time of cleaning motion is greater than a predetermined amount. This can involve use of multiple sensors affixed to the surface. In some embodiments, all sensors must be triggered to trigger CLEAN surface indicator. Sensor fusion can combine multiple sensors to validate and trigger a cleaning event and those sensors can be combined to determining if cleaning personnel and equipment have cleaned the surface. Use of multiple sensors in such a combination can create an improved and more accurate triggering event; see provisional application # 63/020,504, Pages 30 & 34).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining completion of tasks using artificial intelligence, wherein the inputs for determining completion of tasks are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining completion of tasks are received from multiple peripheral devices of the invention of Kelly because doing so would allow the method to use multiple sensors to validate and trigger a cleaning event and those sensors can be combined to determining if cleaning personnel and equipment have cleaned the surface (see Kelly, Paragraphs 148-158, and 182). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19 (New), Zhang discloses a system for remotely determining compliance with protocols (Abstract, Methods, systems, and apparatus, including computer programs encoded on computer-storage media, for status monitoring using machine vision and machine learning. In some implementations, image data representing a monitored area is obtained. Input data based on the image data is provided to one or more machine learning models trained to detect different properties of the monitored area. Output of the one or more machine learning models is received. The output of the one or more machine learning models is evaluated to detect a condition present in the monitored area. Output is provided indicating the detected condition present in the monitored area; see provisional application # 62/878,176, Paragraph 0002), said system comprising: 
a server configured to (Figure 1A, computer system; Paragraph 0140, a server system): transmit to a user device data comprising instructions for a task to be completed (Paragraph 0103, The client device 140b has an entry added to a task list, indicating that Table 2 should be cleaned; Paragraph 0104, One of the functions of the module 126 is to generate and assign tasks to address detected conditions. For example, the module 126 determines based on the filtered results from the neural network models 124 that litter is present in a particular portion of the image 111 classified as being a table. The module 126 can use the location information (e.g., bounding region) in the image data to identify a name of the table, e.g., Table 2, and determine that this status classification justifies creating a task to perform corrective action. In response, the module 126 generates a new task “Clean Table 2” and assigns it to be completed. The task can be assigned in various ways. For example, the task may appear in a manager's interface, and the manager can chose to carry out the task or delegate the task to another worker. As another example, the computer system 120 can store information indicating workers and their responsibilities in the restaurant, can determine which worker has responsibility for the area (e.g., Table 2) and/or the task type or condition (e.g., cleaning or dealing with litter), and can then select an appropriate worker to assign the task to. In this case, the assigned worker can be notified, for example, with a message sent to an electronic address, device, logged-in application, or other functionality associated with the selected worker. Information about the assigned task can also be added to a checklist or task list that is provided to a manager or other workers; see provisional application # 62/878,176, Paragraphs 0069-0070); 
receive input from the [camera] corresponding to the transmitted instructions (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraph 0071);
execute an artificial intelligence model to process the input (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; see provisional application # 62/878,176, Paragraph 0071); 
determine whether the input satisfactorily follows said protocol, such determination based on the executed artificial intelligence model (Figure 1A, computer system; Paragraph 0081, The models 123 can include convolutional neural network models. The models 123 may be trained to perform multiple tasks, such as to detect a spatial location that an object occurs in image data, to recognize the type of object present, and to determine a status of the object. For example, a model 123 for monitoring the dining area may be trained to detect chairs and tables, to indicate the locations that the detected objects occur in an image, and to indicate the status of the objects (e.g., whether a table is occupied or unoccupied, whether the table has litter present or not, whether the table is clean or dirty, etc.); Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; Paragraph 0116, FIG.1B shows an example of generating a task based on a detected condition. The example shows prediction data 190 representing output determined by the machine learning models 123. Among the detected objects is a table determined to have a status of “litter present”; Examiner interprets the cleanliness of the table as the protocol; see provisional application # 62/878,176, Paragraphs 0055, 0071, and 0081); 
transmit a notification of the determination not the user device (Figure 1A, computer system; Paragraph 0102, Notifications to indicate the detected conditions; Paragraph 0107, The operations discussed for stages (A) to (F) can be repeated on an ongoing basis to continually monitor the restaurant. For example, the steps may repeated at a regular interval, such as every second, every five seconds, every 30 seconds, every minute, every 5 minutes, etc., or at another interval appropriate for the location. This can allow real-time monitoring of the restaurant, with conditions being detected and reported very quickly after they occur and while the conditions are still present; see provisional application # 62/878,176, Paragraph 0072); 
store the input and the notification in a memory of the server (Figure 1A, computer system; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not. When tasks are not performed within a threshold amount of time, the module 128 can cause reminders or notifications to be provided, can increase a priority level of pending tasks, and otherwise increase visibility of the task to workers. The module 128 can store, in the task data store 129, records of times that tasks were determined to have been completed. This data, stored overtime, can be used to provide a variety of analytics data for the restaurant; see provisional application # 62/878,176, Paragraph 0071); 
and train the artificial intelligence model with the stored input (Paragraph 0108, The computer system 120 can periodically provide data 160 to the computer system 130 which can be used to further train the neural network models 123 as well as models used for other locations. The data 160 can include image data 114a, 114b and associated metadata, outputs of the neural network models, and actions taken by users. In some implementations, actions that users take after seeing output indicating detected objects and conditions can provide positive or negative feedback about predictions of the models 123. Some feedback may be explicit, such as indicating that a status or an object classification is correct or incorrect. Other feedback can be implicit. For example, if the models 123 classify a display case as having low stock, but a user dismisses the task to refill the display case, this may be at least a weak signal that the “low stock” status classification may be incorrect. On the other hand, detecting that stock was subsequently replenished after the classification may be a signal that the earlier classification was correct and prompted actions to change the status; see provisional application # 62/878,176, Paragraph 0073).
Zhang discloses all the limitations above and to receive images from a camera. Although Zhang discloses a user device configured to receive information about pending tasks, Zhang does not specifically disclose wherein the user device is used to capture and send images.
However, Kelly discloses to receive input from the user device corresponding to the transmitted instructions (Paragraph 0067, The time stamp can be the chronological time that the image is uploaded by the cleaning attendant using a mobile device. The validation image can be the image captured by the camera on the mobile app used by the cleaning attendant; see provisional application # 63/020,504, Figure 2 and related text in Page 12).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the inputs for determining compliance are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining compliance are received from a user device camera of the invention of Kelly because doing so would allow the method to upload images by the cleaning attendant using a mobile device (see Kelly, Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22 (New), which is dependent of claim 21, the combination of Zhang and Kelly discloses all the limitations in claim 21. Zhang further discloses wherein the artificial intelligence model is configured to: execute image-feature algorithms to identify items within the result image received from the [camera] (Paragraph 0090, The models 123 may further extend typical region proposal and object detection networks by incorporating the prediction of object status into the overall model 123. For example, rather than simply detecting the presence of a chair in an image and providing a bounding box for the location of the chair, the models 123 may additionally classify the chair according to an occupied status (e.g., whether the chair is currently occupied or unoccupied), a cleanliness status (e.g., whether the chair is clean and free of litter or not), an appropriate positioning status (e.g., whether the chair is appropriately placed and oriented or not), and/or according to other status parameters. This determination of status can be made for any and/or all of the types of objects that the models 123 are trained to detect; Paragraph 0116, FIG. 1B shows an example of generating a task based on a detected condition. The example shows prediction data 190 representing output determined by the machine learning models 123. Among the detected objects is a table determined to have a status of “litter present.” The computer system 120 uses a set of predetermined criteria to determine that this represents a condition that warrants action by the computer system 120. For example, the computer system 120 can use mapping data 191 that specifies conditions (e.g., detected objects and status classifications, alone or in combination) and corresponding actions for the computer system 120 to perform; see provisional application # 62/878,176, Paragraphs 0064 & 0080); 
determine and store a position, size, and orientation of each identified item (Paragraph 0089, Other types of machine learning models can be used as the models 123, in addition to or instead of neural networks, for example, decision trees, maximum entropy classifiers, support vector machines, regression models, clustering models, and so on; Paragraph 0090, The models 123 may further extend typical region proposal and object detection networks by incorporating the prediction of object status into the overall model 123. For example, rather than simply detecting the presence of a chair in an image and providing a bounding box for the location of the chair, the models 123 may additionally classify the chair according to an occupied status (e.g., whether the chair is currently occupied or unoccupied), a cleanliness status (e.g., whether the chair is clean and free of litter or not), an appropriate positioning status (e.g., whether the chair is appropriately placed and oriented or not), and/or according to other status parameters. This determination of status can be made for any and/or all of the types of objects that the models 123 are trained to detect; Paragraph 0098, As a result of the post-processing, the computer system 120 obtains a filtered list of detected objects, with their locations in the image data and their status classifications. In some implementations, the filtered list of detected objects can be provided as a JSON object with object and class keys. The JSON object can include an array of objects detected, and for each detected object, location data (e.g., a bounding region such as coordinates of two corners along a diagonal of a bounding box), a center location, a size or shape, etc.), status classification data, and one or more confidence scores; see provisional application # 62/878,176, Paragraphs 0063-0064 & 0066). 
extract features associated with the identified items in each of the result images; match the extracted features with one or more predefined features associated with the identified items in each of the sample set of images; and determine that the one or more tasks are satisfactorily completed based on the match (Paragraph 0022, In some implementations, the method includes, after providing the data indicating the task to be performed: obtaining second image data from the camera representing a second image of the monitored area; processing the second image data using the one or more machine learning models to detect conditions present in the monitored area, and based on processing the second image data: determining that the task has been completed based on determining that detected condition is not detected based on the second image data; or determining that the task has not been completed based on determining that the detected condition is detected based on the second image data; Paragraph 0106, In stage (F), a task tracking module 128 tracks progress of assigned tasks over time. The computer system 120 stores the information specifying the pending and completed tasks in a task data store 129. As new images are captured by the cameras 110a, 110b and processed using the machine learning models 123, the task tracking module 128 can evaluate the object detection and status classification outputs to determine whether detected conditions that prompted the creation of the tasks are still present. Even when tasks have been marked as complete, the module 128 can evaluate whether the detected objects and conditions corroborate that the task is complete or not; Paragraph 0122, FIG. 2 is a diagram showing an example of an image 200 having an overlay of annotations indicating results of machine learning analysis. The image 200 shows a dining area, with results of a neural network model that has been trained to detect tables, indicate the locations of the tables in image data, and classify the tables as clean, dirty, or occupied. Each of the identified tables has a bounding box showing the region of the image 200 that the neural network model predicted to correspond to the table; see provisional application # 62/878,176, Paragraphs 0013, 0071, & 0083).
Zhang discloses all the limitations above and to receive images from a camera. Although Zhang discloses a user device configured to receive information about pending tasks, Zhang does not specifically disclose wherein the user device is used to capture and send images.
However, Kelly discloses ... image received from the user device (Paragraph 0067, The time stamp can be the chronological time that the image is uploaded by the cleaning attendant using a mobile device. The validation image can be the image captured by the camera on the mobile app used by the cleaning attendant; see provisional application # 63/020,504, Figure 2 and related text in Page 12).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for remotely determining compliance with a protocol, wherein the inputs for determining compliance are received from a camera of the invention of Zhang to further incorporate wherein the inputs for determining compliance are received from a user device camera of the invention of Kelly because doing so would allow the method to upload images by the cleaning attendant using a mobile device (see Kelly, Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0027485 A1), in view of Kelly (US 2021/0350689 A1), in further view of Polley et al. (US 2019/0331701 A1).
Regarding claim 16 (New), which is dependent of claim 15, the combination of Zhang and Kelly discloses all the limitations in claim 15. Although Zhang discloses the artificial intelligence model to process the input to determine whether the one or more tasks are satisfactorily completed (Paragraphs 0022 & 0106) and Kelly discloses multiple peripheral devices to measure completion of tasks, the combination of Zhang and Kelly does not specifically disclose where the first peripheral device is an adenosine triphosphate reader and the second peripheral device is a ultraviolet sanitizer.
However, Polley et al. discloses where the first peripheral device is an adenosine triphosphate reader and the second peripheral device is a ultraviolet sanitizer (Paragraph 0028, Various systems, methods, and/or techniques may be used to perform analysis on the collected samples. In one example, a visual system (e.g., observation and/or use of fading dyes) may be implemented to “watch” how effectively healthcare personnel are cleaning the surfaces and whether the cleaning practices adhere to cleaning protocol, procedures, and meet various requirements, e.g., CDC requirements, hospital standard operating procedures, and/or other requirements. In another example, an ATP measurement system may be used to measure and detect the presence of adenosine triphosphate (ATP), which is a compound that is present in all living tissue, on various surfaces and equipment. In yet another example, a system may be used where surfaces and medical equipment may be “pre-marked” with marking agents, such as fluorescence gel, and analyzed whether the marking agent on the surfaces and medical equipment has been entirely cleaned off; Paragraph 0029, For example, observation of how a cleaner conducts their duties while cleaning or observation checklists to assess how well a healthcare worker addresses hand hygiene while attending to patients or performing other hygiene critical tasks such as changing a catheter may be used. Other options may include a device where personnel can place their hands under a UV light that can then detect how well they have washed their hands, and the system may be configured to give instructions on proper handwashing technique. To at least that end, the hand hygiene monitoring feature of the system is to improve overall compliance with hand hygiene program).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining completion of tasks using artificial intelligence, wherein the inputs for determining completion of tasks are received from multiple peripheral devices of the invention of Zhang and Kelly to further incorporate wherein the inputs for determining completion of tasks are received from an adenosine triphosphate reader and a ultraviolet sanitizer of the invention of Polley et al. because those devices are used to measure how effectively healthcare personnel are cleaning the surfaces (see Polley et al., Paragraph 0028). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0027485 A1), in view of Kelly (US 2021/0350689 A1), in further view of Kreuzkamp et al. (US 2014/0278638 A1).
Regarding claim 17 (New), which is dependent of claim 3, the combination of Zhang and Kelly discloses all the limitations in claim 3. Although Zhang discloses the artificial intelligence model to process the input to determine whether the one or more tasks are satisfactorily completed (Paragraphs 0022 & 0106) and Kelly discloses performance reports for each employee, wherein the performance reports indicate whether the tasks are satisfactory completed (Paragraphs 0068 & 0181, e.g. average clean time, quality and quantity metrics; reports for government agencies for compliance), the combination of  Zhang and Kelly does not specifically disclose facilitating a reward to the user device in response to determining that the one or more tasks are satisfactorily completed.
	However, Kreuzkamp et al. discloses facilitating a reward to the user device in response to determining that the one or more tasks are satisfactorily completed (Paragraph 0051, Information indicating satisfactory task completion may also be transmitted to workers' mobile devices. For example, FIGS. 8A and 8B illustrate exemplary task completion views indicating unsatisfactory and satisfactory task completion, respectively. In some embodiments, textual description 856 may be provided to instruct workers on the expectation of satisfactory task completion; Paragraph 0065, Referring again to process 100 of FIG. 1, at block 108, cumulative experience scores of team members or of an individual worker may be accessed from a database. At block 110, the cumulative experience scores may be updated based on task completion, and the updated cumulative experience scores may be stored in the database at block 112. In one embodiment, each worker may have an associated profile that includes a variety of information about work experience, performance, quality, feedback, certifications, and the like. As workers complete tasks and are rated or reviewed, their profiles may be updated to reflect additional experience and performance ratings. Upon receiving a task completion notification, for example, a cumulative experience score in the profile of the associated worker may be incremented to reflect that the worker has completed another task and gained additional experience. A cumulative experience score may reflect the cumulative amount of work experience of a worker over a particular time (e.g., lifetime, career, current position, current level, etc.). For example, experience points may be awarded for each completed task, and a running total of experience points may be tracked and provided to workers as a reward and motivation, as well as providing a referential tool for management to track the career progress of each worker using a uniform score to compare workers, which may be used in making advancement decisions. In some embodiments, each task may have a predetermined number of experience points associated with it. More difficult or time consuming tasks may be associated with more experience points, while simpler or shorter tasks may be associated with fewer experience points).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining whether tasks are satisfactory completed (e.g. based on a completion score of the tasks) using artificial intelligence of the invention of Zhang and Kelly to further incorporate facilitating a reward to the user device in response to determining that the one or more tasks are satisfactorily completed of the invention of Kreuzkamp et al. because doing so would allow the method to provide experience points to workers as a reward and motivation (see Kreuzkamp et al., Paragraph 0065). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18 (New), which is dependent of claim 17, the combination of Zhang, Kelly, and Kreuzkamp et al. discloses all the limitations in claim 17. Although Zhang discloses the artificial intelligence model to process the input to determine whether the one or more tasks are satisfactorily completed (Paragraphs 0022 & 0106) and Kelly discloses wherein the artificial intelligence model scores a level of completion of the tasks (Paragraph 0183, completeness of work based on a trained CNN, personnel wipes 75% of the surface), the combination of Zhang and Kelly does not specifically disclose providing a reward, wherein the reward is determined based on the score.
However, Kreuzkamp et al. discloses wherein the ... model scores a level of completion of the tasks; and wherein the reward is determined based on the score (Paragraph 0051, Information indicating satisfactory task completion may also be transmitted to workers' mobile devices. For example, FIGS. 8A and 8B illustrate exemplary task completion views indicating unsatisfactory and satisfactory task completion, respectively. In some embodiments, textual description 856 may be provided to instruct workers on the expectation of satisfactory task completion; Paragraph 0065, Referring again to process 100 of FIG. 1, at block 108, cumulative experience scores of team members or of an individual worker may be accessed from a database. At block 110, the cumulative experience scores may be updated based on task completion, and the updated cumulative experience scores may be stored in the database at block 112. In one embodiment, each worker may have an associated profile that includes a variety of information about work experience, performance, quality, feedback, certifications, and the like. As workers complete tasks and are rated or reviewed, their profiles may be updated to reflect additional experience and performance ratings. Upon receiving a task completion notification, for example, a cumulative experience score in the profile of the associated worker may be incremented to reflect that the worker has completed another task and gained additional experience. A cumulative experience score may reflect the cumulative amount of work experience of a worker over a particular time (e.g., lifetime, career, current position, current level, etc.). For example, experience points may be awarded for each completed task, and a running total of experience points may be tracked and provided to workers as a reward and motivation, as well as providing a referential tool for management to track the career progress of each worker using a uniform score to compare workers, which may be used in making advancement decisions. In some embodiments, each task may have a predetermined number of experience points associated with it. More difficult or time consuming tasks may be associated with more experience points, while simpler or shorter tasks may be associated with fewer experience points).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for determining whether tasks are satisfactory completed (e.g. based on a completion score of the tasks) using artificial intelligence of the invention of Zhang and Kelly to further incorporate facilitating a reward to the user device in response to determining that the one or more tasks are satisfactorily completed of the invention of Kreuzkamp et al. because doing so would allow the method to provide experience points to workers as a reward and motivation (see Kreuzkamp et al., Paragraph 0065). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624